               Case 4:18-cr-00555-HSG Document 46 Filed 08/20/21 Page 1 of 2



 1   GEOFFREY HANSEN
     Acting Federal Public Defender
 2   Northern District of California
     CANDIS MITCHELL
 3   Assistant Federal Public Defender
 4   19th Floor Federal Building - Box 36106
     450 Golden Gate Avenue
 5   San Francisco, CA 94102
     Telephone: (415) 436-7700
 6   Facsimile: (415) 436-7706
     Email:      Candis_Mitchell@fd.org
 7

 8   Counsel for Defendant Farrow
 9

10

11
                                    IN THE UNITED STATES DISTRICT COURT
12
                               FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
                                            OAKLAND DIVISION
14

15
       United States of America,                        Case No.: CR 18–555 HSG

16
                       Plaintiff,                       Stipulation and Order Re: Modify
                                                        Special Conditions Of Supervised
17
               v.                                       Release

18
       Devin Farrow,                                    Court:            Courtroom 2, 4th Floor
                       Defendant.
19

20
            The conditions of defendant Devin Farrow’s supervised release are modified to
21
     include the following special condition:
22

23
                    You must attend court for the criminal calendar of Magistrate
24                  Judge Kandis Westmore monthly, at the discretion of your U.S.
                    Probation Officer.
25

26

27

28

     MOD. COND. OF SUP. REL.
     FARROW, CR 18–555 HSG
               Case 4:18-cr-00555-HSG Document 46 Filed 08/20/21 Page 2 of 2



 1              IT IS SO STIPULATED.
 2
                        August 19, 2021          STEPHANIE HINDS
 3                      Dated                    Acting United States Attorney
                                                 Northern District of California
 4
                                                         /S
 5
                                                 CYNTHIA STIER
 6                                               Assistant United States Attorney

 7

 8                     August 19, 2021           GEOFFREY HANSEN
                       Dated                     Acting Federal Public Defender
 9

10                                                       /S
                                                 CANDIS MITCHELL
11                                               Assistant Federal Public Defender

12

13
                IT IS SO ORDERED.
14

15                      8/20/2021
                       Dated                     HAYWOOD S. GILLIAM, JR.
16                                               United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28

     MOD. COND. OF SUP. REL.
     FARROW, CR 18–555 HSG
                                             2
